DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  there is a semi colon missing after “a trailing edge”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Johnson (U.S. 1,970,041) [041].
Regarding Claim 1, Reference [041] discloses a base plate (11) having a curvature dimensioned and adapted to conform with a wrist of a wearer; the base plate defined by a first end (side at 15), a second end (side at 14), a leading edge and a trailing edge a first top plate (10) connected to the base plate at a first intersection of the leading edge and the first end; a second top plate (20) connected to the base plate at a second intersection of the leading edge and the second end; and a closure flap (22) pivotably connected to a proximal edge of the first top plate in such a way that the closure flap is movable between an open position and a closed position urging the first and second top plates toward the base plate.
Regarding Claim 2, Reference [041] discloses wherein in the closed position the closure flap extends past a distal edge of the second top plate (Fig. 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ellsasser (U.S. 2,206,082) [082] in view of Needham (U.S. 2014/0137314 A1) [314].
Regarding Claim 1, Reference [082] discloses a base plate (1); the base plate defined by a first end, a second end, a leading edge and a trailing edge; a first top plate (3) connected to the base plate at a first intersection of the leading edge and the first end; a second top plate (2) connected to the base plate at a second intersection of the leading edge and the second end; and a closure flap (9) pivotably connected to a proximal edge of the first top plate in such a way that the closure flap is movable between an open position and a closed position urging the first and second top plates toward the base plate, but does not explicitly disclose having a curvature dimensioned and adapted to conform with a wrist of a wearer.
Nevertheless, Reference [314] teaches curvature.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the fastener assembly of Reference [082] with the curvature of fastener assembly as taught by Reference [314] in order to create a contoured design for securement of the fabric edge.
Regarding Claim 2, the combination of Reference [082] / [314] as modified above discloses wherein in the closed position the closure flap extends past a distal edge of the second top plate. 
Regarding Claim 3, the combination of Reference [082] / [314] as modified above discloses comprising a gripper button (4, 5) forming each of the first and second intersections.
Regarding Claim 4, the combination of Reference [082] / [314] as modified above discloses comprising a plurality of grippers (13, 14, 15, 16, 17) along an inner surface of the base plate and an inner surface of each of the first and second top plates so that at least a plurality of occluding pairs of grippers are provided.
Regarding Claim 5, the combination of Reference [082] / [314] as modified above discloses wherein each gripper button is operatively associated with at least one of the pluralities of occluding pairs of grippers in such a way that each occluding pair is moveable between an engaged position and a disengaged position.
Regarding Claim 6, the combination of Reference [082] / [314] as modified above discloses comprising a plurality of protruding pads (surfaces 20 of Ref. [314]) disposed along an outer surface of the curvature.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ellsasser (U.S. 2,206,082) [082] in view of Needham (U.S. 2014/0137314 A1) [314] and further in view of Daniel et al. (U.S. 7,618,260 B2) [260].

Regarding Claim 7, the combination of Reference [082] / [314] as modified above discloses the claimed invention, but does not explicitly disclose comprising a sensor operatively associated with each protruding pads and a control circuitry, wherein the control circuitry is configured to export data sensed by each sensor.
Nevertheless, Reference [314] teaches sensors (76, 77, 78, 85) and control circuitry (control module 72, with connectivity circuitry such as Bluetooth or USB wireless).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the fastener assembly of Reference [082] / [314] with the strap fastener assembly as taught by Reference [260] in order to monitor health of a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677